Shaw, C. J.
As a general rule, the production of a promissory note, payable to a person named, or bearer, is prima fade evidence of a legal title as bearer, and no other proof of consideration, or of transfer by the nominal promisee, is necessary. Gilbert v. Nantucket Bank, 5 Mass. 97. So, where such note purports to be indorsed by the nominal payee, proof of such indorsement is not necessary, unless the plaintiff avers it in his declaration. Waynam v. Bend, 1 Campb. 175. Of course, an action may be maintained by one having the custody of the note, without indorsement or other proof of transfer. Wilbour v. Turner, 5 Pick. 526. So in an.action by the holder of a note payable to order, with a blank indorsement, which, like a note payable to bearer, passes by delivery. Beekman v. Wilson, 9 Met. 434.
The only circumstance, which is supposed to distinguish this case, is, that there is a clause in the note, stating that it is “ to be kept in the hands of Pearly Truesdell,” the plaintiffs’ intestate. This clause, it is urged, accounts for the *567custody of the note by the intestate, without supposing him the bearer. It is not easy to understand what was meant by this clause. But we are of opinion that the clause is not inconsistent with the supposition. that Truesdell was the bearer, and had a legal title, as such. And this conclusion is fortified by the consideration, that no legal title could have been vested in any other person, by delivery. The general presumption of title, from the production of the note, must therefore prevail.

Judgment for the plaintiffs.